PD-1558-14                    COURT OF CRIMINAL APPEALS
                                                                                                     PD-1558-14
                                                                                    AUSTIN, TEXAS
                               THE LAW OFFICE OF                 Transmitted 10/14/2015 10:14:38 AM
                                LAMEKA TRAHAN                       Accepted 10/15/2015 2:11:23 PM
                                                                                     ABEL ACOSTA
       ________________________________________________________________________              CLERK
Lameka A. Trahan                                                                  General Practice
                                        404 MAIN STREET
                                      LIBERTY, TEXAS 77575
                                         936.334.8600 Voice
                                          936.334.8601 Fax


                                          October 14, 2015

In The Court of Criminal Appeals
201 W 14th St, Austin, TX 78701

RE: NO.PD-1558-14; EX PARTE DAVID WEST GAUBATZ APPLICANT; In the Court of
Criminal Appeals, Austin Texas

        Please find for your review and your filing a copy of motion for reasonable bail under Texas
code of criminal procedure article and unsworn declaration pursuant to chapter 132 of the Texas civil
practice and remedies code. Should you have any question or concerns do not hesitate to contact the
office.

                                                                                   Sincerely,


                                                                              __/s/ Lameka Trahan___
                                                                                  Lameka A. Trahan
                                                                                      Attorney at Law

Cc: File;




                                                   October 15, 2015